Citation Nr: 0113753	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for 
fungal infections of the groin and feet.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, 
North Carolina, which assigned a noncompensable disability 
rating for the veteran's fungal infection of the feet and 
groin after granting service connection for the same.


REMAND

The veteran contends that his service-connected fungal 
infection of the feet and groin is such that a compensable 
disability evaluation is warranted.

The record reflects that the veteran's most recent VA 
dermatological examination was conducted in August 1999.  The 
examiner found a few mild lesions in the right groin region 
and one lesion on the right foot.  He indicated that these 
lesions were consistent with dermatophytosis, and that the 
condition was "not very active" at the time of the 
examination.  Based on the report of this examination, the RO 
determined that a noncompensable rating was warranted.

The Board notes, however, the veteran's contention that his 
skin condition often worsens during the summer months.  He 
maintains that he has "eruptions" that often last for 
weeks.  There is no medical evidence of record that indicates 
that the veteran was examined during an active stage of his 
fungal infection.  Therefore, the medical evidence associated 
with the record does not contain an adequate assessment of 
the overall severity of the veteran's skin condition.  When a 
claimant submits a claim for a disease cyclical in the 
manifestations of its symptoms, VA must attempt to conduct an 
examination during the active stage of the disease.  Ardison 
v. Brown, 6 Vet.App. 405, 408 (1994).  The frequency and 
duration of the outbreaks and the appearance and virulence of 
the disorder during the outbreaks should be addressed.  Bruce 
v. West, 11 Vet.App. 405,407 (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and non-VA 
medical care providers who have treated him 
for his service-connected fungal infection 
of the feet and groin since January 1999.  
After securing any necessary release(s) from 
the veteran, the RO should attempt to obtain 
copies of all identified records not 
currently associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected fungal 
infection of the feet and groin. The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.  

The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected skin disorder 
(versus any non-service-connected skin 
disability), including the extent of any 
exfoliation, exudation, or itching 
involved.  The examiner should address 
the extent to which there exists 
disfigurement associated with the 
service-connected skin disorder.  The 
examiner should also comment on the 
frequency and duration of any flare-ups 
of the service-connected skin disorder.  
The underlying rationale for all opinions 
expressed should also be provided.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected skin disorder, 
the RO should give consideration to the 
possibility of staged ratings, pursuant to 
Fenderson v. West, 12 Vet.App. 119 (1999).  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement of 
the case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant regulatory 
provisions.  If a new issue is addressed in 
the SSOC, the veteran should be informed of 
the requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




